DETAILED ACTION

Status of the Application
	In response filed on January 13, 2021, the Applicant amended claims 1, 11, and 16.  Claims 1-20 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-20 under 35 U.S.C. 101 have been maintained accordingly. Applicant specifically argues that 

1)	“The Office Action fails to substantiate allegations that the present claims are directed to a judicial exception because the Office Action fails to identify specific limitations that the examiner believes recite an abstract idea…the Office Action generally cites the entirety of claim 1 in its analysis of the claims…Thus, the Office Action fails to identify specific limitations that the examiner believes recite an abstract idea.”

Examiner respectfully disagrees with Applicant’s first argument. 
	The Examiner identified the specific limitations that recite the abstract idea in step 2A-Prong one of the analysis. The Applicant is correct when observing that a majority of the claim limitations art part of (i.e., set forth) the abstract idea. This does not make the Examiner’s analysis incorrect, nor does it mean the claims are patent eligible. This finding is likely true for many other claims that are relatively short and recited at a high level of generality, similar to those of the instant claims.

2)	“the Office Action fails to satisfy the requisite two-prong procedure established by the January 2019 Update and the October 2019 Update because the Office Action fails to  determine an appropriate subject matter grouping of abstract ideas…Applicant respectfully submits that none of these examples or any analogous concepts are reflected in the claims.”

Examiner respectfully disagrees with Applicant’s second argument.
	The Applicant is conflating the “sub-groupings” of the “certain methods of organizing human activity” grouping with the “examples”. The examples were cited by the guidance merely 
Applicant is correct that the “certain methods of organizing human activity” grouping is limited to the three sub-groupings of i) fundamental economic principles or practices (including hedging, insurance, mitigating risk), (ii) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Contrary to Applicant’s assertion, the Office Action did determine an appropriate grouping and sub-grouping, and did not expand beyond these enumerated sub-groupings. The Office Action explained why the claims recite limitations reciting subject matter that amounts to a fundamental economic principle or practice; and/or a commercial or legal interactions (specifically advertising, marketing or sales activities or behaviors). The Office Action explained that these limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. The Examiner need not demonstrate that the subject matter of the instant claims is analogous to one of the examples cited in the guidance.

3)	“The Office Action fails to identify and evaluate additional elements to determine whether they integrate a practical application. As just one example, the Office Action does not consider whether the claimed inventions improves the relevant existing technology or other technology as one of the required considerations in evaluating whether the claims integrate an alleged abstract idea into a practical application, in accordance with the guidance set forth by the October 2019 Update.”

Examiner respectfully disagrees with Applicant’s third argument.
	The Office Action explicitly identifies the “additional elements” in step 2A-Prong Two. Furthermore, the Office Action explicitly states that “although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem”. The Examiner therefore did consider whether the claimed invention improves the relevant technology, and determined that it did not. 


4)	“Such recitations, and other recitations in the present claims, provide, for example, improvements in optimizing presentation of virtual reality content items in relation to determination of potential locations of content items for selective placement in a virtual reality content item.”


Examiner respectfully disagrees with Applicant’s fourth argument.
	The alleged improvement (“optimizing presentation”) is a subjective business improvement (e.g., advertisement placement results in greater attention/revenue) rather than a technical improvement. As such the claims are not directed to technical improvements to the computers themselves or technical environment or technical solutions to technical problems.

5)	“The present claims recite patentable subject matter because the present claims recite improvements in technology…Specification provides that conventional approaches fail to identify what users are viewing within virtual reality content items and attributes associated with the users. Without identifying what the users are viewing within the virtual reality content items and the attributes associated with the users, conventional approaches fail to identify user interests associated with the virtual reality content items. Further, because conventional approaches fail to identify user interests, conventional approaches fail to determine what content to include in a virtual reality content item and where to present the content in the virtual reality content item. Therefore, as discussed in the Specification, conventional approaches fail to provide optimized presentations of virtual reality content items”


Examiner respectfully disagrees with Applicant’s fifth argument.
	The cited portions of Applicant’s specification do not suggest conventional systems fail to identify what user are viewing within virtual reality content items, as asserted by Applicant. The cited portions of Applicant’s specification merely suggest conventional systems may have limited demographic information or interest information, and therefore may not be able to utilize demographic information when analyzing user viewing data. The “problem” of wanting to associate demographic information with viewing information is not a technical one. Generally “providing” this data (e.g., in a report, as is claimed) does not improve the functioning of the computers, does not amount to a technical improvement to a technical environment, and does not amount to a technical solution to a technical problem. At most, paragraph [0025] suggests social networks may somehow be utilized to provide demographic information. These features are not found in the claims. Regardless, the “problem” of wanting to associate demographic information did somehow present a way of utilizing social network systems to link demographic information to viewing information, this would not amount to a technical improvement or solution to a problem specifically arising in computing environments. 

6)	“Applicant respectfully submits that the Office Action fails to satisfy the requisite guidance set forth by the January 2019 Update, the October 2019 Update, and the Berkheimer Memorandum…the Office Action fails to establish that any additional element is well-understood, routine, and conventional in accordance with the January 2019 Update”


Examiner respectfully disagrees with Applicant’s sixth argument.
	The Examiner need not show that every additional element is well-understood, routine, and conventional in step 2B of the analysis. Per MPEP section 2106.05.II “Although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should: Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two; Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h): Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant”
A rejection written after the 2019 PEG will likely be shorter than in the past because many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, are not reevaluated in Step 2B. The exception is when an examiner had concluded, in Step 2A Prong Two, that an additional element was insignificant extrasolution activity, in which case the examiner should re-evaluate, in Step 2B, whether the element is unconventional (i.e., more than what is well-understood, routine, conventional activity) in the field. In other words, the Examiner need not show (e.g., with evidence) that additional limitations deemed to be equivalent to adding the words “apply it” on a generic computer or deemed to generally link the use of the judicial exception to a particular technological environment or field of use were also conventional. The Examiner only needs to show (e.g., with factual evidence) that additional elements deemed to be insignificant extra solution activity were also conventional.
	In this case, the independent claims do not recite any additional elements amounting to insignificant extra solution activity. As such, the Examiner need not provide any evidence. The “obtaining…tracking data” may be considered to be extra solution activity (e.g., data gathering), although it is permissible to include this limitation in the abstract idea as well, in which case it would not be treated as an additional element. Either way, obtaining information over a network (mere data retrieval, absent any particular technical means) has long been held to be a well-understood, routine, and conventional computer function.

7)	“the present claims recite patent eligible subject matter because the present claims provide a combination of elements that is not well-understood, routine, conventional activity in the field. The present claims provide, for example…among numerous other recitations. Such recitations, and other recitations in the present claims, describe, for example, optimizing presentation of virtual reality content items in relation to determination of potential locations of content items for selective placement in a virtual reality content item, which Applicant respectfully submits is not wellunderstood, routine, conventional activity in the field. Because the present claims provide a combination of elements that is not well-understood, routine, conventional activity in the field, the present claims recite "significantly more." Thus, because the present claims "significantly more," the present claims recite patent eligible subject matter”


Examiner respectfully disagrees with Applicant’s seventh argument.
The Examiner need not show that the combination of every additional element is well-understood, routine, and conventional in step 2B of the analysis. If this were how the analysis were to be performed, any novel invention would become patent eligible, which is clearly not the case. The majority of the limitations identified by Applicant are non-technical elements that are part of the identified abstract idea, not additional elements recited in the claim. The Examiner has already shown that the combination of additional elements amounting to extra-solution activity were well-understood, routine, conventional activity because, in this case, the independent claims do not recite any additional elements amounting to insignificant extra solution activity. As such, the Examiner need not provide any evidence. The “obtaining…tracking data” may be considered to be extra solution activity (e.g., data gathering), although it is permissible to include this limitation in the abstract idea as well, in which case it would not be treated as an additional element. Either way, obtaining information over a network (mere data retrieval, absent any particular technical means) has long been held to be a well-understood, routine, and conventional computer function.
Although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should: Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two; Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h): Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant”
A rejection written after the 2019 PEG will likely be shorter than in the past because many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, are not reevaluated in Step 2B. The exception is when an examiner had concluded, in Step 2A Prong Two, that an additional element was insignificant extrasolution activity, in which case the examiner should re-evaluate, in Step 2B, whether the element is unconventional (i.e., more than what is well-understood, routine, conventional activity) in the field. In other words, the Examiner need not show (e.g., with evidence) that additional limitations deemed to be equivalent to adding the words “apply it” on a generic computer or deemed to generally link the use of the judicial exception to a particular technological environment or field of use were also conventional. The Examiner only needs to show (e.g., with factual evidence) that additional elements deemed to be insignificant extra solution activity were also conventional.
	
	Applicant’s arguments, with respect to the rejection of amended claims 1, 11, and 16 under 35 U.S.C. 103 have been considered, but are not persuasive. 
Khalid does disclose “providing, by a computing system, a first plurality of content items in a first virtual reality content item at a plurality of locations in the first virtual reality content item” ([0109] “prominence zone of the immersive virtual reality world in which the commercial advertisement may be located…commercial advertisement 902 is located in prominence zone 2…may be considered less prominent…than a commercial advertisement in a prominence zone 1…but more prominent than a commercial advertisement in prominence zone 3”, [0119] “dividing the immersive virtual reality world into a plurality of prominence zones within which virtual objects and/or commercial advertisements may be located”). As such, Khalid does disclose providing a first plurality of content items (advertisements) at a plurality of locations (zones) within a virtual reality content item. As indicated in the interview held on December 9, 2020, the phrase “wherein the plurality of locations are designated by a first entity associated with the first virtual reality content item” merits no patentable weight. This is because this descriptive material fails to explicitly set forth a method step and/or function performed by the claimed system or instructions stored on the medium. Furthermore, this descriptive material fails to affect/limit how the “providing, by a computing system, a first plurality of content items in a first virtual reality content item at a plurality of locations in the first virtual reality content item” function is actually performed. The step of providing the plurality of content items at the plurality of locations would be performed the same way regardless of who or what designated/defined the locations. Applicant’s own specification acknowledges as much in paragraph [0034] of the application as originally filed which states that “locations for presenting content items can be selected by an entity…or a system performing…”). Therefore, this descriptive material cannot result in a patentable distinction over Khalid or the other prior art.

Claim Interpretation
	The independent claims now refer to “content items” that are “in a first reality content item”, as well as “one or more regions” in a “frame of the first virtual reality content item”, and “one or more locations” of the “first virtual reality content item”. As best as understood, a “content item” may be some item having a visual appearance within a virtual reality content item, and a content item may be an advertisement ([0024] & [0041]). Because a virtual content item may be a video (e.g., a spherical video), it may comprise one or more frames. Examiner notes a still image also has one “frame”. Content items would therefore exist in one or more frames of the virtual reality content item. The specification appears to discuss “regions” and “locations” throughout, yet does not provide an explicit definition for either one. Limitations from the specification shall not be read into the claims. The plain meaning of a “region” in a frame or virtual content item (consistent with specification) is synonymous with a “location” in a frame or virtual content item (also consistent with specification). For example, a content item may be located within a certain location of a frame of a virtual content item, and this general location may also be considered a region of the frame of the virtual content item. Some narrower interpretation of “region” and “location” (e.g., wherein they are somehow different from one another) would necessitate a rejection under 35 USC 112 (a) based on the way they are used within the claim.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-10 is/are drawn to methods (i.e., a process), claim(s) 11-15 is/are drawn to systems (i.e., a machine/manufacture), and claim(s) 16-20 is/are drawn to non-transitory storage mediums (i.e., a machine/manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 11 and 16) recites/describes the following steps; 
“providing…a first plurality of content items in a first…content item at a plurality of locations…wherein the plurality of locations are designated by a first entity associated with the…content item” 
“obtaining…tracking data associated with a plurality of users that access the…content item”
“determining…that the plurality of users satisfy a threshold number of users”
“providing…a report of one or more regions in a frame of the first…content item that are of interest to the plurality of users based at least in part on the tracking data, wherein the report provides one or more user attributes of the plurality of users, user percentages associated with the one or more user attributes for one or more of the first plurality of content items that appear in the frame, and user preferences for one or more of the plurality of locations of the first virtual reality content item corresponding to the one or more user attributes, and wherein the report is provided based at least in part on the plurality of users satisfying the threshold number of users”
“determining…a target audience for a second…content item including a second plurality of content items and one or more potential locations for the second plurality of content items based at least in part on the one or more user attributes and the user preferences for the one or more of the plurality of locations of the first virtual reality content item”

These steps, under its broadest reasonable interpretation, describe or set-forth determining and reporting which objects different types of viewers pay attention to when presented with a content item and determining a target audience and potential display locations for a second content item based on this reporting (e.g., as part of a process for developing advertising/marketing strategies), which amounts to a fundamental economic principle or practice (including hedging, insurance, mitigating risk); and/or a commercial or legal interactions (specifically advertising, marketing or sales activities or behaviors; business relations). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 11 and 16 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same 

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

“computer-implemented” (claim 1)
“a system comprising at least one hardware processor and a memory storing instructions that, when executed by the at least one processor, cause the system to perform (functions)” (claim 11)
 “a non-transitory computer readable medium including instructions that, when executed by at least one hardware processor of a computing system, cause the computing system to perform (functions)” (claim 16)
“by a computing system” (claim 1) 
“content items in a first virtual reality content item” (claims 1, 11, and 16)
“a second virtual reality content item” (claims 1, 11, and 16)
“wherein the first virtual reality content item includes a plurality of video streams stitched together as a spherical video” (claim 10)

The requirement to execute the claimed steps/functions using “computer-implemented” means (claim 1) and/or “a system comprising at least one hardware processor and a memory storing instructions that, when executed by the at least one processor, cause the system to perform (functions)” (claim 11) and/or “a non-transitory computer readable medium including instructions that, when executed by at least one hardware processor of a computing system, cause the computing system to perform (functions)” (claim 16) and/or “by a computing system” (claim 1) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of "content items in a virtual reality content item” (claims 1, 11, and 16) and “a second virtual reality content item” (claims 1, 11, and 16) and “wherein the first virtual reality content item includes a plurality of video streams stitched together as a spherical video” (claim 10) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to “virtual reality” content items as opposed, for example, to standard video content or even a physical print advertisement or billboard. This reasoning was demonstrated in Bilski, where it was determined that certain claim elements limiting the basic concept of hedging to commodities and energy markets (merely limiting an abstract idea to one field of use) did not make the concept patentable. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Even if they were considered to be “additional elements” (which they presently are not), the steps of “providing, by a computing system, a first plurality of content items in a first virtual reality content item at a plurality of locations in the first virtual reality content item, wherein the plurality of locations are designated by a first entity associated with the first virtual reality content item” and "obtaining, by the computing system, tracking data associated with a plurality of users that access the virtual reality content item” would only amount to insignificant extra-solution activity appended to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea. Presentation of content and obtaining of “tracking data” is just a data gathering sequence that would be required in any implementation of the abstract idea and that occurs in an unspecified and conventional manner. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does would not integrate the abstract idea into a practical application even if considered to be “additional elements”.

Dependent claims 2-10, 12-15, and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10, 12-15, and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using  “computer-implemented” means (claim 1) and/or “a system comprising at least one hardware processor and a memory storing instructions that, when executed by the at least one processor, cause the system to perform (functions)” (claim 11) and/or “a non-transitory computer readable medium including instructions that, when executed by at least one hardware processor of a computing system, cause the computing system to perform (functions)” (claim 16) by a computing system” (claim 1) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of "content items in a virtual reality content item” (claims 1, 11, and 16) and “a second virtual reality content item” (claims 1, 11, and 16) and “wherein the first virtual reality content item includes a plurality of video streams stitched together as a spherical video” (claim 10) serve merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

Even if they were considered to be “additional elements” (which they presently are not), the steps of “providing, by a computing system, a first plurality of content items in a first virtual reality content item at a plurality of locations in the first virtual reality content item, wherein the plurality of locations are designated by a first entity associated with the first virtual reality content item” and "obtaining, by the computing system, tracking data associated with a plurality of users that access the virtual reality content item”, taken individually or in combination, would amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising and virtual reality content item provisioning. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. Furthermore, Applicant’s own specification provides evidence that merely providing content 
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally link the abstract idea to a particular technological environment or field of use.
Dependent claims 2-10, 12-15, and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10, 12-15, and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid (U.S. PG Pub No. 2017/0285738, October 5, 2017 - hereinafter "Khalid”) in view of 
Krishnamoorthy et al. (U.S. Patent No. 9,881,318, January 30, 2018 - hereinafter " Krishnamoorthy”)

With respect to claims 1, 11, and 16, Khalid teaches a computer-implemented method, a system, and a non-transitory computer readable medium including instructions that, when executed by at least one hardware processor of a computing system, cause the computing system to perform a method, comprising;
at least one hardware processor; (Fig 4 & Fig 14)
and a memory storing instructions that, when executed by the at least one processor, cause the system to perform: (Fig 4 & Fig 14)
providing, by a computing system, a first plurality of content items in a first virtual reality content item at a plurality of locations in the first virtual reality content item ([0109] “prominence zone of the immersive virtual reality world in which the commercial advertisement may be located…commercial advertisement 902 is located in prominence zone 2…may be considered less prominent…than a commercial advertisement in a prominence zone 1…but more prominent than a commercial advertisement in prominence zone 3”, [0119] “dividing the immersive virtual reality world into a plurality of prominence zones within which virtual objects and/or commercial advertisements may be located”, [0020] & [0043] & [0054] & [0072]-[0073] plurality of advertisements and virtual objects (e.g., objects upon which advertisements may be superimposed/embedded) and other content items are presented in a virtual reality content item)
obtaining, by the computing system, tracking data associated with a plurality of users that access the virtual reality content item; ([0021]-[0023] & [0053]-[0054] & [0059] & [0091]-[0096]  eye-gaze data and/or other viewport/orientation data for a plurality of users is obtained)
providing, by the computing system, a report of one or more regions in a frame of the first virtual reality content item that are of interest to the plurality of users based at least in part on the tracking data, (Fig 9 shows a report for users that have viewed commercial advertisement 1 (i.e.., one or more of the first plurality of content items that appear in the frame), and the report is for “zone 2” which is the location/region where the advertisement was located within the frame (i.e., a report of one or more regions in a frame of the first content item that are of interest to the plurality of users based at least in part on the tracking data), see also [0019] & [0022]-[0023] & [0053]-[0054] & [0107]-[0109] & [0112]-[0113] aggregated attention/effectiveness metrics based on the tracking data and for each of the plurality of content items is generated and provided by the system, [0091]-[0085] movie or show or other moving image and therefore it is for one or more frames, [0074] moving images and therefore it is for one or more frame, [0032]-[0034] animated and/or video data and therefore it is for one or more frame, [0119]-[0120] generated focus map (i.e., heat map) is also provided analysis)
wherein the report provides one or more user attributes of the plurality of users, user percentages associated with the one or more user attributes for one or more of the first plurality of content items that appear in the frame, and user preferences for one or more locations of the first virtual reality content item corresponding to the one or more user attributes (Fig. 9 shows a report indicating “gender – male: 54%” and/or “age - 35-54: 27%” and or “interests - previous cruise purchase: 34%” (i.e., user percentages associated with the one or more user attributes) for users that have viewed commercial advertisement 1 (i.e.., one or more of the first plurality of content items that appear in the frame), and the report is for “zone 2” which is the location/region where the advertisement was located within the frame (i.e., a report of one or more regions in a frame of the first content item that are of interest to the plurality of users based at least in part on the tracking data), this report also shows user preferences for one or more locations of the first virtual reality content item corresponding to the one or more user attributes (e.g., males prefer the advertisement/object located in zone 2 more than females because they more frequently view the advertisement/object at this location), see also [0107]-[0109] & [0112]-[0113])
determining, by the computing system, a target audience for a second virtual reality content item including a second plurality of content items and one or more potential locations for the second plurality of content items based at least in part on the one or more user attributes and the user preferences for the one or more locations of the first virtual reality content item ([0020] & [0023]-[0024] “determining the effectiveness of particular content…may facilitate designing, creating…and/or otherwise improving immersive virtual reality words experienced by users…promotional effectiveness of the commercial advertisement may indicate how well the content of the commercial advertisements serves a promotional purpose…how likely users are to direct attention to the content”…“the promotional effectiveness data reveals that the commercial advertisement reaches at least a certain predetermined level of effectiveness for a particular user or set of users”…“determining promotional effectiveness of commercial advertisements in an immersive virtual reality world as described herein may provide significant advantages to both virtual reality media content providers and to commercial sponsors…to the extent that promotional effectiveness is determined in relation to specific users and their interests and/or purchasing habits, the users may also benefit by being presented with more relevant advertising, a lower volume of advertising, and/or higher quality virtual reality media content supported by effective advertising” – therefore, Khalid suggests determining a target audience (e.g., particular set of users) for a second virtual reality content item including a second plurality of content items and one or more potential locations for the second plurality of content items (e.g., which advertisements at which locations in a second version of the virtual reality content item to display/target to which users) based at least in part on the one or more user attributes and the user preferences for the one or more locations of the first virtual reality content item (e.g., based on the measured promotional effectiveness corresponding to different sets of users  and associated with the advertisements and locations as corresponding to different sets of users as determined by the system) – for example, Khalid suggests that a male between the ages of 18-34 may be presented with advertisement 1 in a prominence zone 2 region/location (system may determine a target audience and one or more potential locations for the second plurality of content items) in a subsequently displayed virtual reality content item (i.e., a “second virtual reality content item including a second plurality of content items”) based at least in part on the determined effectiveness results from the previously displayed virtual reality content (i.e. based at least in part on the one or more user attributes and the user preferences for the one or more locations of the first virtual reality content item), [0065] “requesting of a commercial advertisement…from…sponsor system…may be based on a characteristic of the user…such as an age of user, a gender of user…may be used to request commercial advertisement that will be…effective…”, [0107] “aggregated promotional effectiveness data may provide insight…for placement of one or more commercial advertisements more effectively than non-aggregated promotional effectiveness data…revealing how effective a particular commercial advertisement is to a particular target demographic group”)
Khalid does not appear to disclose,
wherein the plurality of locations are designated by a first entity associated with the first virtual reality content item 
determining, by the computing system, that the plurality of users satisfy a threshold number of users
wherein the report is provided based at least in part on the plurality of users satisfying the threshold number of users



However, the phrase “wherein the plurality of locations are designated by a first entity associated with the first virtual reality content item” merits no patentable weight. This is because this descriptive material fails to explicitly set forth a method step and/or function performed by the claimed system or instructions stored on the medium. Furthermore, this descriptive material fails to affect/limit how the “providing, by a computing system, a first plurality of content items in a first virtual reality content item at a plurality of locations in the first virtual reality content item” function is actually performed. The step of providing the plurality of content items at the plurality of locations would be performed the same way regardless of who or what designated/defined the locations. Applicant’s own specification acknowledges as much in paragraph [0034] of the application as originally filed which states that “locations for presenting content items can be selected by an entity…or a system performing…”). Therefore, this descriptive material cannot result in a patentable distinction over Khalid or the other prior art.

Krishnamoorthy teaches A/B testing to determine optimal location/layout in a virtual space (e.g., webpage) for placing an advertisement for different demographic groups, and providing a report of the results. Krishnamoorthy further teaches
determining, by the computing system, that the plurality of users satisfy a threshold number of users, wherein the report is provided based at least in part on the plurality of users satisfying the threshold number of users (Fig 6 tags 620 & 622 & 8:26-38 “may also determine whether a sufficient number of users accessed…content that is the subject of a multivariate test…a sufficient number of users may be a predefined or predetermined total number of users…before the multivatiate test may be considered valid…the number of users may have statistical significance”, 10:45-61, 18:47-59)
(8:26-38, 10:45-61, 18:47-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system, and medium of Khalid to include determining, by the computing system, that the plurality of users satisfy a threshold number of users, wherein the report is provided based at least in part on the plurality of users satisfying the threshold number of users, as taught by Krishnamoorthy, because doing so can ensure the reported results are statistically significant and/or have a higher chance of being valid, which ensures erroneous or inaccurate data is not reported.

Examiner notes that prior art references Alla and Ramaswamy (cited at the end of this action) also disclose reporting media presentation metrics that involve demographic attribute data only when the report involves data from a threshold number of users (e.g., because doing so can ensure privacy of the people involved)

With respect to claims 2, 12, and 17, Khalid teaches the method of claim 1, the system of claim 11, and the medium of claim 16;
wherein the first plurality of content items are included in the first virtual reality content item for comparison in an A/B test ([0065] & [0107] & [0109] & [0113] system computes attention/effectiveness metrics for the different advertisement/display-parameter combinations and does this for each of a plurality of advertisements (which may be located at different locations/regions and/or have different display parameters) and therefore the system performs an A/B test on these advertisements (therefore plurality of content items are included in the virtual reality content item “for comparison in an A/B test”) – Examiner notes that “for comparison in an A/B test” is an intended use of the plurality content items and is therefore given no patentable weight and therefore does not result in patentable distinction)

With respect to claim 4, Khalid teaches the method of claim 1;
wherein the second plurality of content items are presented at respective locations in the second virtual reality content item based at least in part on the one or more potential locations ([0020] & [0023]-[0024] “determining the effectiveness of particular content…may facilitate designing, creating…and/or otherwise improving immersive virtual reality words experienced by users…promotional effectiveness of the commercial advertisement may indicate how well the content of the commercial advertisements serves a promotional purpose…how likely users are to direct attention to the content”…“the promotional effectiveness data reveals that the commercial advertisement reaches at least a certain predetermined level of effectiveness for a particular user or set of users”…“determining promotional effectiveness of commercial advertisements in an immersive virtual reality world as described herein may provide significant advantages to both virtual reality media content providers and to commercial sponsors…to the extent that promotional effectiveness is determined in relation to specific users and their interests and/or purchasing habits, the users may also benefit by being presented with more relevant advertising, a lower volume of advertising, and/or higher quality virtual reality media content supported by effective advertising” – therefore, Khalid suggests wherein the second plurality of content items are presented at respective locations in the second virtual reality content item based at least in part on the one or more potential locations – for example, Khalid suggests that a male between the ages of 18-34 may be presented with advertisement 1 in a prominence zone 2 region/location (system may determine a target audience and one or more potential locations for the second plurality of content items) in a subsequently displayed virtual reality content item (i.e., a “second virtual reality content item including a second plurality of content items”) based at least in part on the determined effectiveness results from the previously displayed virtual reality content (i.e. based at least in part on the one or more user attributes and the user preferences for the one or more locations of the first virtual reality content item), [0065] “requesting of a commercial advertisement…from…sponsor system…may be based on a characteristic of the user…such as an age of user, a gender of user…may be used to request commercial advertisement that will be…effective…”, [0107] “aggregated promotional effectiveness data may provide insight…for placement of one or more commercial advertisements more effectively than non-aggregated promotional effectiveness data…revealing how effective a particular commercial advertisement is to a particular target demographic group”)

With respect to claims 5, 13, and 18, Khalid teaches the method of claim 1, the system of claim 11, and the medium of claim 16;
wherein the first plurality of content items includes a first content item and a second content item that is different from the first content item, ([0017] & [0053] & [0072]-[0073] there may be a plurality of different (i.e., a “first” and “second) advertisements and/or different associated virtual objects in the virtual reality content item)
wherein the first content item is provided at a first location in the first virtual reality content item and the second content item is provided at a second location in the first virtual reality content item ([0017] & [0053] & [0072]-[0073] the different (i.e., a “first” and “second)  advertisements and/or associated virtual objects may provided at different locations in the virtual reality content item)

With respect to claims 6, 14, and 19, Khalid teaches the method of claim 1, the system of claim 11, and the medium of claim 16;
wherein the first plurality of content items includes a first content item and a second content item that are the same, ([0109] & [0119]-[0120] & [0127] an advertisement and/or virtual object may by dynamically inserted/displayed at different locations in the virtual reality content item (e.g., on different virtual objects, in different locations and/or prominence zones) based on associated display parameters – therefore a first content item and second content item may be the same advertisement and/or virtual object)
wherein the first content item is provided at a first location in the first virtual reality content item and the second content item is provided at a second location in the first virtual reality content item ([0109] & [0119]-[0120] & [0127] an advertisement and/or virtual object may by dynamically inserted/displayed at different locations (e.g., on different virtual objects, in different locations and/or prominence zones) based on associated display parameters therefore the same advertisement and/or virtual object may be inserted at different locations (i.e., a “first location” and “second location”) in the virtual reality content item)

With respect to claim 7, Khalid teaches the method of claim 1;
wherein the tracking data is obtained based on positions of respective viewports associated with the plurality of users ([0017] & [0021] & [0053] & [0091]-[0096] tracking data is obtained based on positions of respective viewports associated with the plurality of users)

With respect to claim 8, Khalid teaches the method of claim 1;
wherein the one or more user attributes of the plurality of users include one or more of: an age, an age range, a gender, a geographical region, or an interest ([0065] & [0113] at least age & age-range & gender & race & interests

With respect to claims 9, 15, and 20, Khalid teaches the method of claim 1, the system of claim 11, and the medium of claim 16;
further comprising providing one or more suggested locations in the second virtual reality content item for providing an advertisement, based at least in part on an analysis of the second plurality of content items and selecting the advertisement to provide in the second virtual reality content item based at least in part on the analysis of the second plurality of content item ([0020] & [0023]-[0024] “determining the effectiveness of particular content…may facilitate designing, creating…and/or otherwise improving immersive virtual reality words experienced by users…promotional effectiveness of the commercial advertisement may indicate how well the content of the commercial advertisements serves a promotional purpose…how likely users are to direct attention to the content”…“the promotional effectiveness data reveals that the commercial advertisement reaches at least a certain predetermined level of effectiveness for a particular user or set of users”…“determining promotional effectiveness of commercial advertisements in an immersive virtual reality world as described herein may provide significant advantages to both virtual reality media content providers and to commercial sponsors…to the extent that promotional effectiveness is determined in relation to specific users and their interests and/or purchasing habits, the users may also benefit by being presented with more relevant advertising, a lower volume of advertising, and/or higher quality virtual reality media content supported by effective advertising” – therefore, Khalid suggests providing one or more suggested locations in the second virtual reality content item for providing an advertisement, based at least in part on an analysis of the second plurality of content items and selecting the advertisement to provide in the second virtual reality content item based at least in part on the analysis of the second plurality of content item – for example, Khalid suggests that a male between the ages of 18-34 may be presented with advertisement 1 in a prominence zone 2 region/location (system may determine a target audience and one or more potential locations for the second plurality of content items) in a subsequently displayed virtual reality content item (i.e., a “second virtual reality content item including a second plurality of content items”) based at least in part on the determined effectiveness results from the previously displayed virtual reality content (i.e. based at least in part on the one or more user attributes and the user preferences for the one or more locations of the first virtual reality content item), [0065] “requesting of a commercial advertisement…from…sponsor system…may be based on a characteristic of the user…such as an age of user, a gender of user…may be used to request commercial advertisement that will be…effective…”, [0107] “aggregated promotional effectiveness data may provide insight…for placement of one or more commercial advertisements more effectively than non-aggregated promotional effectiveness data…revealing how effective a particular commercial advertisement is to a particular target demographic group”)

With respect to claim 10, Khalid teaches the method of claim 1,
wherein the first virtual reality content item includes a plurality of video streams stitched together as a spherical video ([0028]-[0029] & [0033]-[0034] “as used herein, a 360-degree image is any still or video image…may include a spherical image…camera may capture various segments…that may be combined (e.g., stitched together) with other segments to generate the 360-degree image…array of cameras”…“camera-captured data (e.g., video data captured by camera representative of a 360-degree image…stitch together…video transcoding, slicing”)


	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Khalid in view of Krishnamoorthy, as applied to claim 2 above, and further in view of Rogers et al. (U.S. PG Pub No. 2015/0301597, October 22, 2015) (hereinafter "Rogers”)

With respect to claim 3, Khalid and Krishnamoorthy teach the method of claim 2. Khalid does not appear to disclose,
wherein the computing system is controlled by a first entity and the A/B test is requested by a second entity
However, Rogers teaches presenting a plurality of content items in a virtual reality content item, obtaining tracking data associated with a plurality of users, and conducting A/B testing and providing analysis associated with the plurality of content items. Rogers further teaches,
wherein the computing system is controlled by a first entity and the A/B test is requested by a second entity (Fig 1 tags 10 and 14 & [0037] & [0092]-[0093] different products and product versions (e.g., locations within the environment, colors or other visual attributes, etc.,) may be A/B tested at the request of the product provider (e.g., “client” – which is a second entity) and the computing system that presents the content items in the virtual reality content item and obtains the tracking data and provides the analysis is a separate “first entity”)
Rogers suggests it is advantageous to include wherein the computing system is controlled by a first entity and the A/B test is requested by a second entity, because doing so can enable ([0037] & [0092]-[0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Khalid in view of Hiranandani to include wherein the computing system is controlled by a first entity and the A/B test is requested by a second entity, as taught by Rogers, because doing so can enable advertisers to A/B test their content items which can enable them to create more appealing content items which may increase revenue and general effectiveness of the content items in the virtual reality content item.

	Examiner notes that Borodin (cited below and not relied upon) also teaches wherein second entities (e.g., advertisers) can request A/B testing from computing systems controlled by a first entity (e.g., Google, Facebook).


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Borodin (U.S. PG Pub No. 2017/0061500, March 2, 2017) teaches A/B testing ad variations at the request of advertisers wherein the A/B test is conducted by the entity that presents the information

Alla (U.S. PG Pub No. 2014/0317114) teaches reporting media presentation metrics that involve demographic attribute data only when the report involves data from a threshold number of users (e.g., because doing so can ensure privacy of the people involved)

Ramaswamy et atl. (U.S. PG Pub No. 2015/0106505) teaches reporting media presentation metrics that involve demographic attribute data only when the report 


Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M DETWEILER/Primary Examiner, Art Unit 3621